DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “laminar cooling.”  It is unclear if the term is drawn to cooling the steel with a gas or liquid moving in a “laminar flow” regime or if it refers to another property or aspect of the cooling.
Claim 1 further requires “on-line improving,” “after unloading the coil, covering the coil on-line” and “period of on-line insulating time.” The terms “unloading” and “on-line” appear to be drawn to the position and/or relationship of the steel with un-recited elements of a manufacturing apparatus.  Therefore, it is unclear what steps and/or structure are required by the limitations. Claims 2-9 are also indefinite based on the use of the term “on-line.”

Claims 2-9 are indefinite based on their dependency.
Claim 7 recites the limitation "each hot-rolled coil" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which it depends provides antecedent basis for only a single coil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2014/0193667) in view of Wang et al. (US 2014/0373981) and Benedetti (US 6264769).

Shuto teaches a step of cooling the hot-rolled steel with a controlled cooling rate (para. 138-154, 180); however, the reference is silent as to whether the cooling comprises “laminar cooling.”
Wang teaches a method of making a hot-rolled steel strip, wherein the strip, after hot-rolling, is subjected to laminar cooling to obtain a well-regulated cooling rate, followed by coiling the steel strip. (para. Abstract; 87).
It would have been obvious to one of ordinary skill in the art to modify the method of Shuto to utilize a laminar cooling process, as taught by Wang, in order to obtain a well-regulated cooling rate.
Shuto teaches coiling the hot-rolled steel “in a cover having a heat insulating function” deemed to constitute storing the coil on-line in “an independent, closed insulating enclosure unit.”  Shuto is silent, however, as to the time between unloading and covering the coil and the length of on-line insulating time.
Benedetti teaches a method processing metal coiled products, the method comprising immediately after coiling, holding the coil in a furnace (i.e. an independent, closed insulating enclosure unit) for up to about two hours at a coiling temperature of 600-850 C. (col. 11, ln. 47-59).  Thus, Benedetti teaches the utility of 
It would have been obvious to one of ordinary skill in the art to modify the coiling process of Shuto to immediately provide the coil into an insulating cover and hold for up to two hours, as taught by Benedetti, in order to maintain the coiled steel within a desired temperature range.  Furthermore, it would have been obvious to one of ordinary skill in the art to minimize the time between coiling and unloading the steel and storing the coil in an insulating cover, to maintain a desired steel temperature and minimize contamination of the coiled steel.  Additionally, it would have been obvious to one of ordinary skill in the art to store the coil for an arbitrary length of time, including 60 minutes or more, while the steel awaits further processing and/or use, with a predictable result of success.  
With respect to the limitation “moving it into a steel coil warehouse along with a transport chain,” it would have been obvious to one of ordinary skill in the art to transport and store a coiled steel sheet using conventional steps such as those claimed, in order to store the coiled sheet while it awaits further processing and/or use, with a predictable result of success.  In addition, it would have been obvious to one of ordinary skill in the art to allow the coil to cool to room temperature when manufacturing is complete in order to allow for convenient storage and transportation.
With respect to Claim 6, Shuto teaches finish rolling at a temperature overlapping the claimed range, (see, e.g. Table 2) comprising one or more continuous finish rolling reduction passes at a reduction ratio of 30% or more and cumulative reduction ratio of 50% or more (para. 153, 176).  Thus, Shuto is deemed to teach a plurality of finish rolling passes with a cumulative reduction (deformation) and number of passes which overlap the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2014/0193667) in view of Wang et al. (US 2014/0373981) and Benedetti (US 6264769)., as applied to Claim 1 above, further in view of Goto et al. (US 2017/0369962).
With respect to Claims 3-4, Shuto teaches re-heating the steel ingot prior to hot-rolling to a temperature of 1000-1300 C, overlapping the claimed ranges. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.  Shuto is silent with respect to the length of soaking time (i.e. length of time held at selected temperature).
Goto teaches a method of making a hot-rolled steel, the method comprising heating the steel to a temperature of 1150-1250 C, soaking for 60 minutes or more, then hot-rolling the steel. (abstract; para. 93).  Goto teaches soaking for 60 minutes or more at a temperature of 1150-1250 C in order to obtain a uniform temperature of the heated steel. (para. 93).
Thus, Shuto and Goto are both drawn to heating a steel workpiece at overlapping elevated temperatures prior to hot-rolling.  It would have been obvious to one of ordinary skill in the art to modify the method of Shuto in view of Wang and Benedetti, to comprise a soaking time at elevated temperature of 60 minutes or more, as taught by Goto, in order to obtain a uniformly heated steel ingot. In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping soaking time ranges. MPEP § 2144.05.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2014/0193667) in view of Wang et al. (US 2014/0373981) and Benedetti (US 6264769)., as applied to Claim 1 above, further in view of Hayashi et al. (US 5553475).
With respect to Claim 5, Shuto teaches rough rolling at a temperature of 1000-1200 C, comprising one or more reduction passes at a reduction ratio of 40% or more. (p. 175).  Thus, Shuto is deemed to teach a plurality of rough rolling passes with a cumulative reduction (deformation) and 
Hayashi teaches rough rolling is usually performed by reciprocating rolling and it is preferable to repeat the process to attain better rolling results. (col. 59-64).
It would have been obvious to one of ordinary skill in the art to modify the method of Shuto in view of Wang and Benedetti, to perform the rough rolling using reciprocating rolling, as taught by Hayashi, in order to obtain better rough rolling results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2014/0193667) in view of Wang et al. (US 2014/0373981) and Benedetti (US 6264769)., as applied to Claim 1 above, further in view of Minami et al. (US 2014/0242414).
With respect to Claim 8, Shuto in view of Wang and Benedetti are silent as to a cooling rate in the insulating enclosure. 
Minami teaches a method of making a steel sheet comprising minimizing the cooling rate from the coiling temperature to 15° C/hour or less in order to avoid unwanted phase transformation. (para. 161).
It would have been obvious to one of ordinary skill in the art to modify the method of Shuto in view of Wang and Benedetti, to control the cooling rate of the coiled steel sheet in an insulating enclosure to 15° C/hour or less, as taught by Minami, in order to avoid unwanted phase transformation of the steel.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735